Citation Nr: 0108189	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from May 1967 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


REMAND

A preliminary review of the record shows that additional 
development by the RO is necessary before the Board may 
proceed with appellate review.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2000).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In relation to the present appeal, the record shows that the 
veteran served in Vietnam from January 1969 to January 1970 
with a military occupational specialty (MOS) of field 
wireman.  He also served as a heavy vehicle driver.  He did 
not receive any awards or decorations for combat involvement.  
The veteran's service medical records also indicate no combat 
involvement and reflect no complaints or treatment related to 
a psychiatric disorder.

As to the veteran's claimed stressors, he submitted various 
letters to the RO and provided information during VA 
evaluations.  The veteran claimed that, in the summer of 
1969, he saw a Vietnamese boy throw a grenade into a bar and 
kill and wound American soldiers.  The veteran also had 
friends who were killed, but stated both that he witnessed, 
and did not witness, their deaths.  He could not remember any 
names or dates.  He claimed that he served guard duty, and 
that he participated in combat and reconnaissance patrols.  
He also alleged that his unit received mortar fire and that 
he was stationed between DaNang and Chu Lai.

The record contains no history of psychiatric treatment and 
the veteran has consistently stated that he has received no 
such treatment.  VA clinical records from 1995 and 1996 
include no diagnosis of PTSD and no psychiatric treatment.  
At a VA examination in August 1995, the examiner found that 
the veteran did not meet the criteria for PTSD and diagnosed 
him with nightmare disorder.  At another VA examination in 
March 1996, the examiner again found that the veteran did not 
meet the criteria for PTSD and stated that he seemed to be 
more concerned about his physical problems.  A February 1999 
VA psychiatry progress note reflects an assessment of PTSD.  

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Board recognizes that the veteran has been inconsistent 
in the reporting of his claimed stressors and that he has not 
provided detailed information.  However, the Board finds that 
the RO should attempt to verify whether any of the alleged 
stressors occurred.  In particular, the RO should confirm 
those relating to the combat operations of the veteran's 
unit.  See Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that the VA erred in finding no evidence of objective 
stressors because a clerk typist did not directly participate 
in combat but witnessed and assisted in combat operations).

Moreover, the veteran's psychiatric diagnoses are 
inconsistent and he apparently has not been afforded an 
examination in compliance with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, or DSM-IV, of 
the American Psychiatric Association.  Finally, the only PTSD 
diagnosis of record was based upon a history of unverified 
stressors and is, therefore, inadequate.  See Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).  Under these circumstances, the 
Board is of the opinion that it may not properly proceed with 
appellate review until additional development has been 
accomplished.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of 
psychiatric treatment, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  The RO should request that the 
veteran provide additional information 
containing specific details of the 
claimed stressful in-service events.  
This information should include dates, 
places, detailed descriptions, units of 
service, duty assignments, as well as the 
names, ranks, units of assignments and 
any other identifying information 
concerning any other individuals involved 
in any claimed stressful event.

3.  The RO should then review the file 
and prepare a summary of all claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD Form 214 and 
all service personnel records should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
7798 Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.

4.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or in-service stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
RO should so state in its report.  The 
RO's report should be added to the claims 
file.

5.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, but should include 
PTSD subscales.  In determining whether 
the veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports by the USASCRUR and/or the 
RO may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressors detailed in the 
USASCRUR's or the RO's reports are 
responsible for that conclusion.  The 
examiner should also determine if the 
veteran suffers from an acquired 
psychiatric disability.  The examiner 
should offer an opinion as to whether it 
is as likely as not that such a 
disability is related to active service.  
Since it is important that "each 
disability be viewed in relation to its 
history"  38 C.F.R. § 4.1 (2000), copies 
of all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

6.  The RO should review the VA 
psychiatric examination to verify that 
any diagnosis of PTSD was based on the 
verified history of in-service stressors.  
If the examiner relied upon a history 
that is unverified, that examination 
report must be returned as inadequate for 
rating purposes.  See Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

7.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

8.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his attorney with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




